           Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 1 of 13



The Employment Law Firm                                      Attorney for Plaintiff
Cynthia L. Pollick, Esquire, LLM, MA
ID No.: 83826
PO Box 757
Clarks Summit PA 18411
(570) 510-7630

_____________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,         :
                            :         JURY TRIAL DEMANDED
     Plaintiff              :
                            :
         v.                 :
                            :          DOCKET NO.: 20-42
LUZERNE COUNTY, et al.,     :
                            :
     Defendants             :
_____________________________________________________________

                         BRIEF IN OPPOSITION TO DEFENDANTS’
                                  MOTION TO DISMISS

                                       BRIEF STATEMENT OF FACTS

          Plaintiff possessed a License to Carry a Firearm Permit No. 34728

issued by Defendant Luzerne County Sheriff’s Department. On or about May

21, 2019, Plaintiff called 911 several times regarding the need for assistance

related to an injured raccoon that was located near 72 W. North Street,

Wilkes-Barre, Pennsylvania, starting at 5:37 am and continuing to do so

during the next 8 hours with absolutely no response from law enforcement.


                                                  1
       Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 2 of 13




      On or about May 21, 2019, after waiting 8 hours for assistance from

law enforcement, Plaintiff used his legally issued firearm to shoot at the

raccoon, which was suffering, injured, and possibly had rabies or other

diseases, which are potential dangers to the public.

      On or about June 3, 2019, Plaintiff was charged with two (2) counts of

recklessly engaging another person, disorderly conduct and unlawful acts

concerning taking of furbearers. On or about June 26, 2019, Plaintiff spoke

out to a local media outlets, including the Citizen’s Voice newspaper, related

to      the      charges       that         were    filed      against    him.

https://www.citizensvoice.com/news/lawyer-charged-for-raccoon-mercy-

killing-1.2501354. Specifically, Plaintiff stated that “when a wild animal is

wounded, they are very dangerous animal” and admitted that he shot the

injured and dying raccoon. Additionally, Plaintiff stated publicly as a citizen

that “I shot it to put it out of its misery and to protect the public.”

      Plaintiff was protesting the fact that he was charged, and the entire

article surrounded the lack of police response since it describes how Plaintiff

waited and called 911 several times seeking assistance to no avail. Plaintiff

described for the media how the raccoon made “crying noises” and that the

raccoon had “completely crushed” legs and that “[w]hen a wild animal is


                                        2
       Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 3 of 13




wounded, they are a very dangerous animal”. Additionally, Plaintiff told the

media that “[e]verything I did, I made as safe as I was trained to do”;

nonetheless, the police charged him criminally anyway. The fact that

Plaintiff’s comments were published shows the community was interested in

a      “[l]awyer      charged        for      raccoon       mercy        killing”.

https://www.citizensvoice.com/news/lawyer-charged-for-raccoon-mercy-

killing-1.2501354.

      The very next day, June 27, 2019, Defendant Luzerne County Sheriff

Brian Szumski revoked Plaintiff’s License to Carry a Firearm without any pre

or post due process and in violation of the Second Amendment, which

provides all citizens with the right to bear arms in retaliation for having

spoken as a citizen to the local press. Additionally, Defendant Luzerne County

Sheriff Brian Szumski threatened that criminal charges would be filed against

Plaintiff if he did not relinquish his License to Carry a Firearm within five (5)

days. On July 3, 2019, Plaintiff relinquished his License to Carry a Firearm to

Defendant Luzerne County Sheriff’s Department.




                                       3
       Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 4 of 13




                         QUESTION PRESENTED

      I.    Whether this Court should allow this case to move forward since

Plaintiff has stated claims on all counts?

      Suggested Answer: In the Affirmative

                           DISCUSSION OF LAW

                              POINT ONE
           Plaintiff, a non-public employee, stated a claim
                   for First Amendment Retaliation

      “In contrast to the public employee context, a non-public employee in

a First Amendment retaliation    case       must   plead:   ‘(1)   constitutionally

protected conduct, (2) retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal

link between the constitutionally protected conduct and the retaliatory

action.’” Linskey v. Guariglia, 2012 U.S. Dist. LEXIS 52821, *15-16 (M.D. Pa.

2012). Here, Defendants incorrectly seek dismissal of Plaintiff’s claim for

First Amendment Retaliation based on the argument that Plaintiff’s speech

to the media was not protected. However, Plaintiff easily surpasses that

hurdle since he is not a public employee, but rather a private citizen and

acting in that capacity at all times when he spoke out to the media.




                                        4
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 5 of 13




      Defendants continue to argue that the protected activity is the

shooting of the raccoon; however, that has never been the actions that

Plaintiff sought relief for in this action; and in fact, Plaintiff made sure he

specifically stated that in his latest complaint. (Doc. 57, pp. 20).      It is

Plaintiff’s speech to the media about the events that occurred and the lack

of response by the police that form the basis of his claim for First

Amendment. Therefore, Plaintiff, a non-employee, easily meets the test for

a First Amendment claim.

                              POINT TWO 1
            Plaintiff already was issued a firearm license;
                  and therefore, it was his property

      “Core to the existence of an individual property interest is the

requirement that the plaintiff have ‘a legitimate claim of entitlement to’ the

interest at issue that stems from ‘an independent source such as state law’

or ‘rules or understandings that secure certain benefits.’" McKinney v. Univ.

of Pittsburgh, 915 F.3d 956, 960 (3d Cir. 2019).



1
  Defendants are incorrect that Plaintiff’s statements to the press are not
protected speech under the First Amendment; and protect a citizen from
retaliation by a public entity or policyholder since he was acting as a citizen
at all times because he was not a public employee. Therefore, Plaintiff’s claim
that the Luzerne County policy is overbroadly stands; and Defendants’ two
(2) paragraph argument does not support dismissal of Count II.
                                      5
       Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 6 of 13




      “Appellant does not contend that procedural due process is not

applicable to the termination of welfare benefits. Such benefits are a matter

of statutory entitlement for persons qualified to receive them. Their

termination involves state action that adjudicates important rights. The

constitutional challenge cannot be answered by an argument that public

assistance benefits are "a 'privilege' and not a 'right.” Goldberg v. Kelly, 397

U.S. 254, 261-262 (3d Cir. 1970).

      Here, Luzerne County enacted a policy that provides a process for

ownership of a license to carry a firearm. Plaintiff met that stringent process

and was given a license to carry a firearm. One he purchased a firearm

pursuant to that licensing public benefit, Plaintiff’s firearm became his

property and he had ownership rights associated with the same.

Consequently, just as in Goldberg, Plaintiff had a right in that Luzerne County

public benefit of obtaining a firearm and being licensed to carry a firearm

and the revocation of such benefit required due process.

      Therefore, there is no doubt that the termination of that right required

constitutional safeguards and the revocation process could not be vague.

The policy is vague since it does not advise the benefit holder of the reasons

when that license/public benefit would be revoked.


                                       6
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 7 of 13




      Here, Defendants again miss the mark. It is not the state statute cited

at issue, but rather Luzerne County policy. Plaintiff again made this fact

known to Defendants in the latest compliant. (Doc. 57 pp. 36). Defendants

do not make any argument regarding the Luzerne County policy that Plaintiff

contends is vague. Therefore, Plaintiff easily surpasses Defendants’ motion

to dismiss since Plaintiff had a property interest in his license to carry a

firearm and Defendants make no further argument for dismissal on that

claim that is relevant to the Luzerne County legislation/policy.

                             POINT THREE
           Plaintiff has stated an “as-applied” challenge to
                   Luzerne County revocation policy

      "[A]n as-applied challenge 'does    not   contend    that    a   law   is

unconstitutional as written but that its application to a particular person

under particular circumstances deprived that person of a constitutional

right.” Zedonis v. Lynch, 233 F. Supp. 3d 417, 424 f.9 (M.D. Pa. 2019). “Upon

a thorough review of the facts of the instant matter, we find that Mr. Yox

has adequately and compellingly demonstrated the factual grounds for

his as-applied challenge. He has shown that he is "no more dangerous than

a typical law-abiding citizen" at this point in his life, and that he is not a




                                      7
       Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 8 of 13




"continuing threat" to himself or others.” Keyes v. Lynch, 195 F. Supp. 3d

702, 722 (M.D. Pa. 2016).

      As the Court found in Keyes, when the revocation policy promulgated

by Luzerne County that takes a citizen’s firearm away from that person if

they have a “…character/reputation [which] indicates a danger to public

safety” is applied to Plaintiff, who was not convicted of a crime involving a

danger to public safety, the revocation policy cannot stand since it violates

Plaintiff’s constitutional Second Amendment right to bear arms. Therefore,

Plaintiff has stated all that is necessary to proceed on a claim under the

Second Amendment of the United States Constitution.

      As the argument related to qualified immunity, “… ‘the affirmative

defense of qualified immunity generally cannot support a grant of a Rule

12(b)(6) motion to dismiss because the defense requires an investigation

into the facts and evidence not available at this early stage of the pleadings.’”

Byrne v. Trudell, 2013 U.S. Dist. LEXIS 71868, *34 (D. Vt. 2013). The Byrne

Court noted, “[t]he deficiency in the record is understandable given the early

state of this litigation, and underscores why qualified immunity questions are

more often addressed at the summary judgment rather than the motion to

dismiss stage.” Id. Consequently, just as in Byrne, this Court should decline


                                       8
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 9 of 13




to entertain an argument on qualified immunity on this record because it is

too premature, and the factual record is undeveloped.

      Regardless of the deficient factual reord, the law was clearly

established that a reasonable sheriff would know not to revoke a license to

carry a firearm on unsubstantiated criminal charges with no standing

conviction since the Shafer Court established that legal premise. In Shafer

case, this district granted summary judgment on qualified immunity; and

therefore, established a case directly on point.

      Specifically, the Shafer Court held, “[d]efendant Hose is entitled

to qualified immunity because a reasonable person acting in the capacity

of Sheriff would not have known that the plaintiff had a clearly established

constitutional right not to have his firearm permit revoked, a clearly

established constitutional right to have it reinstated after he had been

cleared of criminal charges or a clearly established constitutional right to

have a permit bearing no notation "Return by Order of Court." Shaffer v.

York Cty., 2009 U.S. Dist. LEXIS 142425, *15-16 (M.D. Pa. 2009). Therefore,

since the Shaffer established the law surrounding revocation, Defendant

Szumski is not entitled to qualified immunity.




                                      9
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 10 of 13




                            POINT FOUR
Plaintiff stated a claim for due process since Defendants failed to
 provide notice, evidence against him or an opportunity to rebut
  the reasons for the revocation of his license to carry a firearm

      As stated above, since Plaintiff possessed a license to carry a firearm

he was entitled to that benefit, and it could only be taken away with due

process. The Goldberg case held, “[a] state that terminates public assistance

payments to a particular recipient without affording him the opportunity for

an evidentiary hearing prior to termination denies the recipient procedural

due process in violation of the due process clause of the Fourteenth

Amendment.” Goldberg v. Kelly, 397 U.S. 254, 255 (1970).

      Consequently, just as in this case, Defendants were required to give

Plaintiff due process before they terminated his right to carry a firearm and

after. Defendants fail to make any argument related to due process other

than that Plaintiff had no property right, which Plaintiff has defeated that

position above. Defendants were required to give pre and post due process

to Plaintiff, and they did not. Therefore, Plaintiff claims for due process move

forward.




                                      10
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 11 of 13




                             POINT FIVE
     Plaintiff stated a claim for substantive due process since
           once he received the right to carry a firearm,
                    it became an ownership right

     “Substantive due process is an area of the law "famous for its

controversy, and not known for its simplicity” DeBlasio v. Zoning Bd. of

Adjustment, 53 F.3d 592, 598 (3d Cir. 1995). “[O]wnership is a property

interest worthy of substantive due process protection.” Id. at 600. Contrary

to Defendants’ argument, ownership of a firearm is property sufficient to

require substantive due process just like land ownership. There is no

difference and Defendants do not cite precedential Third Circuit caselaw

stating otherwise. Defendants do not further develop their argument why

substantiate due process claim should not move forward in this case.

                              POINT SIX
Plaintiff has alleged sufficient facts that Monell liability is present
      since the Court must view the facts in favor of Plaintiff


     Plaintiff stated the following in his Third Amended Complaint:

            5.     At all times hereto, Defendant Sheriff Brian Szumski,
     was an official policymaker and made the official decision to
     revoke Plaintiff’s License to Carry a Firearm, retaliate against him
     for his free speech, failed to provide due process and violated
     Plaintiff’s Second Amendment rights.

          6.   At all times material hereto, Defendant Brian Szumski
     was a servant, agent, and/or employee of Defendant Luzerne

                                     11
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 12 of 13




      County, and was acting under the color of state law when he
      engaged in official policy, custom, and decision to violate
      Plaintiff’s First Amendment, Second Amendment and Fourteenth
      Amendment rights.

            7.    Defendant, Luzerne County and Luzerne County
      Sheriff’s Department, failed to train its officials and personnel not
      to retaliate against a citizen who engaged in free speech, to
      provide due process and adhere to the Constitution and Bill of
      Rights regarding the License to Carry a Firearm.

            8.     Defendant, Luzerne County and Luzerne County
      Sheriff’s Department, have acquiesced in all actions taken by its
      public officials and personnel since they had knowledge of the
      same yet refused to remedy the situation or stop it. (Doc. 57).

Consequently, Defendants’ arguments have no merit since Plaintiff has

alleged a Monell liability claim. As Judge Carlson noted in Bartnicki, “[t]hus,

to the extent these claims are brought against the school district, those

claims will remain.” Bartnicki v. Scranton Sch. Dist., 2021 U.S. Dist. LEXIS

64702, *2 f.1 (M.D. Pa. 2021).




                                       12
      Case 3:20-cv-00042-MEM Document 79 Filed 05/01/21 Page 13 of 13




                              CONCLUSION
     For the foregoing reasons, Plaintiff requests that this Court deny

Defendants’ Motion to Dismiss.

                                   Respectfully Submitted:

                                   s/Cynthia L. Pollick
                                   Cynthia L. Pollick, Esquire, LLM, MA
                                   Pa ID No.: 83826
                                   PO Box 757
                                   Clarks Summit PA 18411
                                   (570) 510-7630
                                   pollick@lawyer.com


                       CERTIFICATE OF SERVICE

     Cynthia L. Pollick, Esquire, hereby certifies that on May 1, 2021, she

served a copy of Plaintiff’s Brief in in Opposition by serving a copy via

electronically on Defendants’ counsel:

     Sean P. McDonough, Esquire
     Dougherty Leventhal & Price LLP
     75 Glenmaura National Boulevard
     Moosic PA 18507

                                   Respectfully Submitted:

                                   s/Cynthia L. Pollick, Esquire
                                   Cynthia L. Pollick, Esquire, LLM, MA
                                   Pa. I.D. No.: 83826
                                   PO Box 757
                                   Clarks Summit PA 18411
                                   (570) 510-7630

                                     13
